Citation Nr: 1714965	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-44 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities and the left lower extremity, to include as secondary to diabetes mellitus and/or as due to herbicide exposure.

4.  Entitlement to service connection for lipomas, to include as due to herbicide exposure.  

5.  Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus and/or as due to herbicide exposure.

6.  Entitlement to service connection for athlete's foot (tinea pedis) of the left foot.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In February 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

After review of the claims file and the contentions of the Veteran, the Board has expanded the claim for service connection for PTSD to include other psychiatric disorders of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for a psychiatric disorder, erectile dysfunction, lipomas, glaucoma, and athlete's foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have nor has he had a diagnosis of peripheral neuropathy of the upper extremities and left lower extremity.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper extremities and left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his or her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the notice requirements were met in September 2008 and June 2009 letters.  The letters notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the initial adjudication of the claims in November 2008 and September 2009.  Accordingly, the duty to notify has been satisfied.

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are relevant to the claims decided herein.

Moreover, when VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).   In this case, the Veteran initially alleged that he had peripheral neuropathy as a complication of his service-connected diabetes mellitus.  Therefore, he was provided with a VA examination for diabetes mellitus and any associated complications in August 2008.  At that time, the Veteran denied having peripheral neuropathy and a physical examination of his extremities did not reveal and signs or symptoms of the condition.  

In his November 2008 Notice of Disagreement (NOD), the Veteran stated that he told the examiner that he had numbness and tingling in his hands and feet on a regular basis, that she dismissed his complaints as "just carpel tunnel," and that no tests were performed.  This contradicts with the examination report, which specifically notes that the Veteran denied symptoms and that monofilament, vibratory, and muscle strength testing was done and was negative.  

The Board notes that medical examiners are presumed competent to render the reports and opinions they provide.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Further, there is nothing on the face of the report that would lead to the conclusion that the examination was inadequate.  For these reasons, the Board finds that the August 2008 VA examination is adequate to make a determination in this case.  Further, as the Veteran denied currently having symptoms of peripheral neuropathy during the February 2017 Board hearing, a remand for another examination would not provide any additional information.

In addition, the Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2017. The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system (such as peripheral neuropathy) are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (peripheral neuropathy), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include early-onset peripheral neuropathy if manifested to a compensable degree within one year of the last date the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii); see also Final Rule, Diseases Associated With Exposure to Certain Herbicide Agents:  Peripheral Neuropathy, 78 Fed. Reg. 54,763-54,766 (2013) (effective Sept. 6, 2013). 

The changes to this regulation regarding peripheral neuropathy, which took effect during the pendency of the Veteran's appeal, do not have a bearing on the outcome in this case.  See 78 Fed. Reg. 54763-54766 (2013) (effective Sept. 6, 2013).  As will be explained below, the evidence does not indicate the Veteran has a current disability.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308 (2007). 

However, the Federal Circuit has also held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran's service treatment records indicate that he complained of numbness in both big toes in December 1966.  It was noted that he had no previous or similar episodes and no history of diabetes.  The physical examination was within normal limits.  He was instructed to return to the clinic in a week.  Eight days later, he was seen for complaints of nausea and "feeling like someone is pushing in on his eyes."  He was given Dramamine and reported that he was fine the following day.  There were no further complaints of numbness in his feet or toes during service.  At his July 1967 separation examination, his upper and lower extremities were noted as normal and denied having any foot trouble.  

After service, a January 2000 private treatment record indicates that the Veteran complained of tingling over his anterolateral left thigh.  There was decreased sensation to light touch over this region when compared to the right thigh.  The diagnosis was meralgia paresthetica.  The condition is not noted in any follow-up medical records.

In August 2008, the Veteran indicated that he had complications of diabetes and wished to include them in his claim.  He noted that he had peripheral neuropathy of both upper extremities.

The report of an August 2008 VA diabetes mellitus examination reflects that the Veteran denied experiencing any symptoms of burning, numbness, or tingling in his hands and feet.  A peripheral nerve examination revealed no paralysis, neuritis, or neuralgia.  There was no muscle wasting or atrophy.  Sensation in the feet and hands was intact to monofilament and vibratory testing.  Hand grip was 5/5 (normal).  The examiner indicated that there was no medical evidence of peripheral neuropathy.

In his November 2008 Notice of Disagreement (NOD), the Veteran asserted that his peripheral neuropathy was due to Agent Orange exposure.  He stated that he had numbness and tingling for years and that the VA examiner dismissed his complaints as "probably just carpal tunnel [syndrome]."

In January 2009, the Veteran claimed that he also had peripheral neuropathy of the left lower extremity that was related to Agent Orange exposure.

In June 2009, the Veteran stated that he was claiming peripheral neuropathy due to Agent Orange exposure and not secondary to diabetes mellitus.  He stated that he had numbness and tingling in his arms, hands, and leg ever since he returned from Vietnam.  He reported that the numbness and tingling had worsened to the point where he had trouble holding onto things.

A September 2009 VA treatment record notes that the Veteran complained of intermittent numbness in his hands over the past year.  It was noted that he had no previous neck injury or carpel tunnel syndrome and that his symptoms were worse at rest.  He stated that his hands hurt and he had trouble making a fist.  A note was made to order a cervical spine X-ray.

In his October 2009 NOD, the Veteran stated that he developed peripheral neuropathy in Vietnam and that it had existed ever since.  

A March 2011 VA telephone report indicates the Veteran complained of his hands being "stiff and hard to ball up."  He stated that his symptoms were worse in the morning and improved as the day progressed.

A September 2011 VA podiatry record indicates that sensation was intact on monofilament sensory testing.  Later that month, a primary care note indicates that the Veteran's neurologic system and extremities were reviewed and he had no complaints.
	
A January 2012 private treatment record reflects that the Veteran denied experiencing any tingling or numbness.

During the February 2017 Board hearing, the Veteran stated that he had problems with tingling in the past, but did not have any problems now.  He stated, 

I had problems with tingling on my hands and everything else, and, and, and my feet, it was, it was all over, and now its [sic] not there.  I don't have that problem now.  I didn't come up here asking you for something about neuropathy. 

See Hrg. Tr. at 4-5.  The Veteran indicated that he did not want to concede the denial of neuropathy, noting that he had it in the past.  See, id. at 5.  He stated that he was diagnosed with ankylosing spondylosis and that he had tingling in his body at that time.  See, id. at 6.  

In this case, there is no medical evidence of peripheral neuropathy either in service or in the years since service.  Despite the Veteran's assertions that he developed peripheral neuropathy in Vietnam and has had it ever since, his July 1967 separation examination indicated that his upper and lower extremities were normal.  The Board notes that the Veteran was diagnosed with meralgia paresthetica of the left thigh in 2000, eight years before filing the present claim; however, the evidence indicates that this condition was not chronic, as it is not noted in any of his follow-up records.  

The Board has considered the Veteran's lay statements that he had peripheral neuropathy in Vietnam, after returning to Vietnam, and for some time after service.  As a lay person, he is competent to report what he has personally observed or experienced, including symptoms of numbness and tingling.  Here, however, the Board does not find that he is a credible historian.  As noted above, his July 1967 separation examination did not reveal any signs or symptoms of peripheral neuropathy.  Furthermore, although he reported to the August 2008 VA examiner that he denied having symptoms of peripheral neuropathy, he later insisted that he did.  He also denied experiencing symptoms in September 2011, January 2012, and during the Board hearing in February 2017.  Given the Veteran's inconsistencies, the Board finds that the medical evidence indicating that he does not have peripheral neuropathy is most probative.  

Given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim for service connection for peripheral neuropathy must be denied.


ORDER

Service connection for peripheral neuropathy of the upper extremities and left lower extremity is denied.

REMAND

The Veteran asserts that his erectile dysfunction is secondary to his service-connected diabetes mellitus.  The August 2008 VA examination report indicates that the Veteran stated that his erectile dysfunction began 10 years prior (in 1998) and that his diabetes mellitus was diagnosed in March 2008.  The examiner opined that because erectile dysfunction pre-dated diabetes mellitus, it was not the result of or caused by the diabetes mellitus.  The examiner, however, did not address whether diabetes mellitus aggravated the Veteran's erectile dysfunction and she did not have access to the Veteran's claims file.

In a May 2013 Disability Benefits Questionnaire signed by a nurse practitioner, S.B., she noted that diabetes mellitus was the etiology of the Veteran's erectile dysfunction.  However, no rationale was provided, no examination was conducted, and it is unclear whether the Veteran's claims file was reviewed.  

For these reasons, the Board finds that a clarifying VA medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  If a VA examination is needed, one should be provided.

With respect to the Veteran's claim of service connection for PTSD, the Board notes that he has been diagnosed with chronic anxiety depressive syndrome, mood disorder, personality disorder, depressive disorder, and dysthymic disorder.  In April 2014, a VA psychiatrist's impression was obsessive compulsive disorder vs. paranoid personality disorder vs. phobia regarding medications.  A VA examination was conducted in November 2012.  The VA examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD, but did meet the criteria for generalized anxiety disorder.  The examiner, however, did not provide an opinion as to whether the generalized anxiety disorder was related to service.  For this reason, another VA examination is needed to clarify the nature and etiology of the Veteran's psychiatric disorder.

In addition, the Board finds that VA examinations are needed to make determinations on the Veteran's claims of service connection for lipomas, glaucoma, and athlete's foot.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder, erectile dysfunction, lipomas, glaucoma, and athlete's foot.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After obtaining any outstanding records, the AOJ should refer the Veteran's claims file to an appropriate VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's erectile dysfunction.  If the examiner deems an examination necessary, one must be provided.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, hearing testimony, and statements.

The Veteran contends that his erectile dysfunction is a result of his diabetes mellitus and that he had symptoms of diabetes prior to being diagnosed in 2008.  See Bd. Hrg. Tr. at 19.

It should be noted that lay persons, including the Veteran, are competent to attest to factual matters of which they had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the individual, the examiner should provide a fully reasoned explanation.

After reviewing the Veteran's pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the erectile dysfunction is etiologically related to, caused by, or aggravated by his service-connected diabetes mellitus.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After obtaining any outstanding records, provide the Veteran with a VA examination to determine the etiology of any current psychiatric disorder that may be present.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation (e.g., whether the condition was misdiagnosed, whether it dissipated, etc.).

For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his lipomas.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that his lipomas were incurred in, aggravated by, or etiologically related to his military service, to include exposure to herbicide agents.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his glaucoma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that his glaucoma was incurred in, aggravated by, or etiologically related to his military service, to include exposure to herbicide agents.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his athlete's foot of the left foot.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that his athlete's foot of the left foot was incurred in, aggravated by, or etiologically related to his military service, to include exposure to herbicide agents.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


